Exhibit 5.1 666 Third Avenue New York, New York 10017 212-935-3000 212-983-3115 fax www.mintz.com April 23, 2014 Immune Pharmaceuticals Inc. 708 Third Avenue, Suite 210 New York, New York 10017 Ladies and Gentlemen: We are familiar with the Registration Statement on Form S-1 (File No. 333-195251) (the “ Registration Statement ”) to which this opinion is an exhibit, which Registration Statement is being filed by Immune Pharmaceuticals Inc., a Delaware corporation (the “ Company ”), with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). The Registration Statement relates to the offering by certain selling security holders of the Company named in the Registration Statement (the “ Selling Security Holders ”) of a total of 7,293,242 shares of common stock of the Company (the “ Shares ”), par value $0.0001 per share (“ Common Stock ”), issuable (i) upon conversion of Series C 8% Convertible Preferred Stock (the “ Preferred Stock ”) into 3,400,315 shares of Common Stock (the “ Conversion Shares ”), (ii) as payment for dividends, in the amount of 272,025 shares of Common Stock, on the Preferred Stock, payable through March 14, 2015 (the “ Dividend Shares
